Citation Nr: 1412157	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  10-48 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

T. Carmichael, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1976 to December 1990. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Manchester, New Hampshire (RO).

Athough the Veteran filed a Notice of Disagreement on February 2010 disagreeing with the RO's assignment of 0 percent for his bilateral hearing loss disability, the Veteran did not perfect his appeal of that issue. On his VA Form 9 Appeal to the Board of Veterans' Affairs filed December 2010 and his Appeal Pre-Certification Review document filed June 2011, the Veteran specified he only wished to appeal the issue of entitlement to service connection for tinnitus. Thus, the issue of an increased rating for bilateral hearing loss is not before the Board. 


FINDING OF FACT

Affording the Veteran the benefit of the doubt, the satisfactory lay and medical evidence of record demonstrates that the Veteran's tinnitus is related to his active service. 


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met. 38 U.S.C.A. 
§§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2013). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). To the extent the Board grants entitlement to service connection for tinnitus, further discussion of the VCAA is not required with respect to this claim.  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish direct service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

A disability that is proximately due to or the result of a service connected disease or injury shall be service connected. When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a). Secondary service connection may also be established for a non-service connected disability, which is aggravated by a service-connected disability. In such an instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.310(b); See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Tinnitus 

The Veteran maintains that his tinnitus is related to service. The Veteran served as a cannon crewmember for over twelve years, therefore, the Board finds the Veteran was exposed to excessive noise in service. The Veteran is currently service connected for bilateral hearing loss.

Service treatment records show that the Veteran reported experiencing ear problems and hearing loss during service on his December 1990 separation examination questionnaire. 

Post service treatments records show the Veteran reported ringing in his ears at the VA Medical Center in White-River Junction, Vermont in January 2009. The Veteran was diagnosed with bilateral hearing loss and tinnitus and provided amplifying hearing aids in March 2009.  

The Veteran underwent a VA examination in July 2009. The VA examiner  diagnosed the Veteran with tinnitus  and bilateral hearing loss but opined that tinnitus is less likely than not caused by or as a result of service. The examiner based his opinion on the fact that the Veteran reported an onset of symptoms 18 years after discharge from service. 

The Veteran provided a positive nexus opinion dated April 2010 from Dr. D.M. who opined that the Veteran's tinnitus follows from his hearing loss that was incurred in service. 

After a careful review of the record of the medical and satisfactory lay evidence set forth above, the Board has determined that the Veteran's current tinnitus is related to his active service. 

As noted above, service records support the Veteran's reports of exposure to noise during active service. Due to the subjective nature of [tinnitus], the veteran, as a layperson is competent to testify as to his symptoms. See Falzone v. Brown, 8 Vet. App. 398, 403 (1995). The July 2009 VA examination confirms that the Veteran has bilateral hearing loss and tinnitus disabilities. The VA examiner's conclusion that tinnitus is less likely than not related to service is afforded low probative value as it failed to address whether the Veteran's tinnitus is a result of his service connected hearing loss, an opinion explicitly stated by the Veteran's private physician Dr. D.M. 

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's tinnitus is secondary to his service connected hearing loss. Thus, service connection for tinnitus is warranted. 38 C.F.R. § 3.102 (2012). See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for tinnitus is granted.  



____________________________________________
	Kelli A. Kordich 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


